DETAILED ACTION
Amendment received 15 December 2020 is acknowledged.  Claims 1, 3-6, and 8-10 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2009/0037062) in view of Levinson (US Pub. No. 2008/0033645).

As per Claim 1, Lee discloses a method for preparing and providing a map (as per 32, 40, 50, 56) for operating an automated vehicle (10, 12, 22, 24) (Figs. 1-2; ¶16-17, 27, 30, 32), the method comprising:
receiving acceleration-data values (Ay, Ax), which represent accelerations of a vehicle (10, 12, 22, 24) along a route (as per Vx_target) (¶24-35);

providing the map (as per 32, 40, 50, 56) for operating the automated vehicle (10, 12, 22, 24) (¶34-35),
wherein the map (as per 32, 40, 50, 56) is a highly precise map (as per data points 66) providing highly precise positions for allowing operation of the automated vehicle (10, 12, 22, 24) (¶19-22, 31),
wherein the assessment is performed by assigning pleasantness values (as per Kd, K2) and/or unpleasantness values to the route (as per Vx_target) (¶24-35), and
wherein the assessment is used to reduce occurring accelerations (as per “sharper the deceleration” in ¶31) so as to avoid or reduce negative effects experienced by a driver (as per comfort in ¶25, 30) and/or passenger of the vehicle (¶24-35).
Lee does not expressly disclose wherein an inaccuracy in the highly precise position is less than about 10 cm.
Levinson discloses a mapping and/or control system for a vehicle (110, 310) (Figs. 1, 3; ¶27, 31).  A computer (120) on the vehicle (110) receives information from sensors, including an IMU (150) reporting acceleration data, in order to create a log file (198) that is used to output a map file (201) (Figs. 1-2; ¶27-30).  In one embodiment, the computer (320) receives information from sensors, including the IMU (350) reporting acceleration data, in order to localize the vehicle (310) with respect to the map file (201) (Figs. 2-3; ¶30-34).  In operation, the system includes algorithms to perform mapping and localization with an inaccuracy in the highly precise position that is less than about 10 cm (¶80-81).  In this way, the system is robust when operating on urban roads (¶79-80).  Like Lee, Levinson is concerned with vehicle control systems.


As per Claim 3, the combination of Lee and Levinson teaches or suggests all limitations of Claim 1.  Lee does not expressly disclose wherein the acceleration-data values are detected with a sensor system of the vehicle.
See rejection of Claim 1 for discussion of teachings of Levinson.  Levinson further discloses wherein the acceleration-data values are detected with a sensor system (150/350) of the vehicle (110, 310) (¶29, 31).
Therefore, from these teachings of Lee and Levinson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Levinson to the system of Lee since doing so would enhance the system by adapting the vehicle to operate on urban roads.

As per Claim 4, the combination of Lee and Levinson teaches or suggests all limitations of Claim 1.  Lee further discloses wherein the map (as per 32, 40, 50, 56) is provided so that the operation of the automated vehicle (10, 12, 22, 24) takes place at least as a function of the assessment (¶16-17, 20-35).

As per Claim 5, the combination of Lee and Levinson teaches or suggests all limitations of Claim 1.  Lee further discloses wherein the assessment performed according to predefined criteria (as per mode and formulae) is based on an assessment (as per driver mode processor 54) by an operator of the vehicle (10, 12, 22, 24) (¶16-17, 20-35).

As per Claim 6, Lee discloses a device for preparing and providing a map (as per 32, 40, 50, 56) for operating an automated vehicle (10, 12, 22, 24) (Figs. 1-2; ¶16-17, 27, 30, 32), comprising:

a preparing arrangement (32, 40, 40, 56) to prepare the map (as per 32, 40, 50, 56), based on an assessment performed according to predefined criteria (as per mode and formulae) (¶16-17, 20-35), the assessment being carried out as a function of the acceleration-data values (Ay, Ax) (¶16-17, 20-35); and
a providing arrangement (12, 22, 24) to provide the map (as per 32, 40, 50, 56) for operating the automated vehicle (10, 12, 22, 24) (Figs. 1-2; ¶16-17, 27, 30, 32),
wherein the map (as per 32, 40, 50, 56) is a highly precise map (as per data points 66) providing highly precise positions for allowing operation of the automated vehicle (10, 12, 22, 24) (¶19-22, 31), 
wherein the assessment is performed by assigning pleasantness values (as per Kd, K2) and/or unpleasantness values to the route (as per Vx_target) (¶24-35), and
wherein the assessment is used to reduce occurring accelerations (as per “sharper the deceleration” in ¶31) so as to avoid or reduce negative effects experienced by a driver (as per comfort in ¶25, 30) and/or passenger of the vehicle (¶24-35).
Lee does not expressly disclose wherein an inaccuracy in the highly precise position is less than about 10 cm.
Levinson discloses a mapping and/or control system for a vehicle (110, 310) (Figs. 1, 3; ¶27, 31).  A computer (120) on the vehicle (110) receives information from sensors, including an IMU (150) reporting acceleration data, in order to create a log file (198) that is used to output a map file (201) (Figs. 1-2; ¶27-30).  In one embodiment, the computer (320) receives information from sensors, including the IMU (350) reporting acceleration data, in order to localize the vehicle (310) with respect to the map file (201) (Figs. 2-3; ¶30-34).  In operation, the system includes algorithms to perform mapping and localization with an inaccuracy in the highly precise position that is less than about 10 cm (¶80-81).  
Therefore, from these teachings of Lee and Levinson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Levinson to the system of Lee since doing so would enhance the system by adapting the vehicle to operate on urban roads.

As per Claim 8, the combination of Lee and Levinson teaches or suggests all limitations of Claim 6.  Lee does not expressly disclose wherein the acceleration-data values are detected with a sensor system of the vehicle.
See rejection of Claim 1 for discussion of teachings of Levinson.  Levinson further discloses wherein the acceleration-data values are detected with a sensor system (150/350) of the vehicle (110, 310) (¶29, 31).
Therefore, from these teachings of Lee and Levinson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Levinson to the system of Lee since doing so would enhance the system by adapting the vehicle to operate on urban roads.

As per Claim 9, the combination of Lee and Levinson teaches or suggests all limitations of Claim 6.  Lee further discloses wherein the map (as per 32, 40, 50, 56) is provided so that the operation of the automated vehicle (10, 12, 22, 24) takes place at least as a function of the assessment (¶16-17, 20-35).

As per Claim 10, the combination of Lee and Levinson teaches or suggests all limitations of Claim 6.  Lee further discloses wherein the assessment performed according to predefined criteria (as per mode and formulae) is based on an assessment (as per driver mode processor 54) by an operator of the vehicle (10, 12, 22, 24) (¶16-17, 20-35).


Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered as follows.
Applicant argues that the objections to the Specification should not be maintained in view of the amendments (page 5 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 5 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “any review of the applied reference(s) does not in any way identically disclose or even suggest the features of claim 1 of a method [as claimed]” (page 8 of Amendment).  Upon further consideration of the teachings of Lee in view of the amended claim language, rejections under 35 USC 102 are not maintained.  However, as set forth above, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action” (page 8 of Amendment).  However, no rejection involves stating that it would have been obvious to try the combination as per the previous rejections under 35 USC 103.  Accordingly, Applicant’s argument is not connected to the written record and is not relevant to any rejection.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “It is believed and respectfully submitted that the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not 
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Here again, there have been no such findings to establish that the features discussed above of the rejected claims are met by the reference relied upon” (page 10 of Amendment).  To the extent that Applicant’s argument is intended to relate to the amendments, as discussed above upon further consideration of the teachings of Lee in view of the amended claim language, rejections under 35 USC 102 are not maintained.  To the extent that Applicant’s argument is intended to relate to the previously rejected claims, Applicant does not identify which “features” are believed to be missing from the rejections.  Accordingly, Applicant’s conclusory statement does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “any review of the reference, whether taken alone or combined, makes plain that it simply does not describe the features discussed above of the rejected claims” (page 10 of Amendment).   Applicant does not identify which “features” are alleged to be missing from the rejections.  Accordingly, Applicant’s conclusory statement does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “the present lack of any of the required factual findings forces both Applicants and any Appeals Board to resort to unwarranted speculation to ascertain exactly what facts underly the present obviousness rejections” (page 10 of Amendment).  Applicant does not identify which “required factual findings” are alleged to be missing from the rejections.  Accordingly, Applicant’s conclusory statement does not identify a proper basis for finding that any rejection is improper.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matsumoto (US Pub. No. 2005/0240334), Yasui (US Pub. No. 2009/0198426), Kondou (US Pub. No. 2009/0265072), Rupp (US Pub. No. 2011/0301802), Hoffmann (US Pub. No. 2013/0090823), Dorum (US Pub. No. 2014/0244125), and Ham (US Pub. No. 2015/0134222) disclose vehicle control systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664